Citation Nr: 0740830	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as left knee anterior cruciate ligament (ACL) strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1985 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in pertinent part, denied 
service connection for the claimed left knee disorder and 
granted service connection and assigned an initial 
noncompensable disability rating for acne keloidalisis nucha.  
The veteran had perfected an appeal to the Board for both 
issues.
 
However, by a December 2003 rating decision, a maximum 20 
percent disability evaluation was granted for acne 
keloidalisis nucha, effective on October 28, 2002, under 
Diagnostic Code 7830, for scarring alopecia.  In notifying 
the veteran of the rating, the RO informed him that the 
rating schedule did not provide a higher rating for acne 
keloidalisis nucha and that, therefore, the appeal was 
considered satisfied.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Accordingly, the evaluation of the service-connected acne 
keloidalisis nucha is not before the Board on appeal.

In January 2005, the Board remanded this matter for 
additional development.  After
completing the requested action, the RO continued the denial 
of the veteran's claim (as reflected in a December 2005 
supplemental statement of the case (SSOC)) and returned the 
matter on appeal to the Board for further appellate 
consideration.


FINDINGS OF FACT

A chronic left knee disorder was not manifest during service 
or to a compensable degree within the first year post-
discharge from service; and a left knee disorder first shown 
many years later is unrelated to any in-service events. 

CONCLUSION OF LAW

The criteria for service connection for a left knee disorder 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, some chronic diseases, such as arthritis, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112, 1113, 1137; 38 C.F.R. §§  
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
left knee disorder.  

The Board has reviewed the veteran's service treatment 
records (STR's) and observes that on one occasion in 
September 1988, the veteran complained of left leg pain due 
to "it giving out," and pain to the left knee when he is 
walking "guard" for two days.  Objective findings noted a 
normal gait, full range of motion of the left leg without 
difficulty.  Also, the MCL [medial collateral ligament] was 
mildly tender on palpation.  However, there was no MCL or LCL 
[lateral collateral ligament] laxity, no edema, no effusion, 
and a negative McMurrays test.  The diagnosis was mild MCL 
strain.  The veteran was returned to duty with Motrin and 
instructed to return to the clinic in three days; however, 
the STRs show that the veteran never returned for any further 
complaints pertaining to the left knee. 

His November 1989 separation examination report is negative 
for musculoskeletal findings pertaining to a left leg or knee 
condition under the category "summary of defects and 
diagnoses."  Thus, it appears that the September 1988 
episode of left knee pain and mild MCL strain was an isolated 
incident, since there are no subsequent STRs showing 
complaints, findings or treatment for left knee pain or a 
left knee problem after September 1988.  Hence, the evidence 
fails to establish the presence of a chronic left knee 
disability during service.  38 C.F.R. § 3.303(b) (isolated 
findings in service are insufficient to establish 
chronicity).  

Post-service medical evidence includes a December 1994 VA 
general examination report noting that the veteran's 
carriage, posture, and gait were all unremarkable.  An 
examination of all joints revealed full range of motion.  
There was no evidence of acute arthritis such as warmth, 
tenderness or erythema.  In addition, the examiner noted that 
the veteran had no muscle tenderness, atrophy or swelling.  
The diagnosis was an unremarkable general medical 
examination.   The veteran underwent this VA examination in 
connection with an October 1994 claim for service connection 
for a skin disorder, alleged to have started in September 
1988.  The Board finds it to be particularly significant that 
the veteran did not mention left knee pain or a left knee 
disorder at the time of his initial claim for service-
connected disability benefits, since the skin disorder and 
the left knee condition are both alleged to have an onset of 
September 1988.   See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

The earliest post-service medical evidence of a left knee 
disorder is in June 2001, more than 10 years after service.  
Hence, without manifestations of arthritis of the left knee 
within one year after the veteran's service ended in December 
1989, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. § 3.307(c) (2007).  A June 2001 
private treatment record from The Orthopedic Group reflects 
that the veteran was seen for complaints of left knee pain 
since twisting his knee the day before after he stepped off a 
truck at work.  The veteran reported no prior history of pain 
in his left knee.  Examination revealed normal range of 
motion with tenderness over the medial joint line.  X-rays 
revealed a normal left knee with no appreciable arthritic 
changes present. The impression was possible tear medial 
meniscus.  A July 2001 MRI of the left knee revealed that the 
medial and lateral menisci and ligaments were intact;  the 
impression was a normal left knee.  An August 2001 record 
reflects that the examiner thought the veteran's continued 
pain in his left knee was due to chondromalacia.  

Thereafter, in September 2001, the veteran was treated at Old 
Shell Orthopedics Associates for left knee pain.  At that 
time, the veteran reported he jumped off the bed of a truck 
in June, when he came down and began having severe intense 
pain within his left knee.  The veteran denied any previous 
problem with this pain.  X-rays of the left knee were normal.  
On examination, his left knee revealed full range of motion, 
with no joint line tenderness and no sign of any instability 
to the knee.    The impression was chondromalacia, left knee.  

The veteran's allegation as to continuity of symptomatology, 
standing alone, is not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  The 
Board finds it significant that the veteran did not complain 
of left knee pain -- even though he had the opportunity to do 
so during a September 1994 VA general examination -- or seek 
treatment from a doctor until 2001, and then, only after 
twisting his knee during a work related incident.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment, as evidence of whether an injury or 
disease incurred in service resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The veteran's June 2001 private treatment 
record provided the first post-service medical evidence that 
the veteran had a left knee disorder.  However, at that time 
the veteran did not relate his left knee condition to 
service.  Rather, the private treatment records from June 
2001 to April 2002 reflect that the veteran reported left 
knee pain solely due to twisting his left knee as a result of 
jumping off a work truck.  The veteran never mentioned any 
prior treatment in service for left knee pain and giving 
away, nor does he report that he has had ongoing left knee 
pain since service.  In fact, the evidence of record shows 
that the veteran specifically denied any history of left knee 
pain when he sought treatment in June 2001 from The 
Orthopedic Group in June 2001 and in September 2001 from Old 
Shell Orthopedics Associates.  Such records are more reliable 
in the Board's view than the veteran's recent contentions, 
made in the context of a claim for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).  Moreover, none of the private 
medical evidence relates the veteran's current left knee 
disorders to any incident in service, and in fact, the 
medical records only mention the veteran's post-service 
injury from stepping off his work truck.  

In a March 2005 statement, the veteran advised that he 
thought he received treatment or an examination of his left 
knee at the VA hospital in Dayton, Ohio; however, a search 
for pertinent medical records at the Dayton VAMC in April 
2005 was negative. 

A September 2005 VA examination report notes that the 
examiner thoroughly reviewed the claims file.  The veteran 
reported that he developed left knee pain in service in 1988 
after his knee just gave way and he has had left knee pain 
ever since.  He stated that he was not doing anything in 
particular to cause injury to the knee in service.  The 
veteran stated that Motrin helped as long as he took more 
than what was prescribed, otherwise, he indicated that he 
just tolerated the pain and did not further complain.  The 
examination report reflects that the veteran asserted that he 
first sought treatment post-service in 2000 when his knee 
went out again, "just as it did when he was in the military, 
and that is what sent him to the doctor."  He also reported 
that an MRI showed he had torn cartilage and ligaments.  

The Board finds the veteran's statements to the September 
2005 VA examiner to be lacking in credibility.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  In this regard, as noted 
above, the veteran stated that he first sought post-service 
treatment for his left knee in 2000 after "it went out"; 
however, the medical evidence clearly shows that he first 
sought treatment in June 2001 after jumping off a work truck 
and twisting his left knee.  In addition, the veteran's 
statement that he had an MRI showing he had torn cartilage 
and ligaments is contrary to the July 2001 MRI report that 
found medial and lateral meniscus and ligaments intact.  
Thus, the veteran's statements are not consistent with 
contemporaneous medical evidence.  The Board gives more 
weight to the contemporaneous medical evidence than to the 
veteran's later recollections in this instance.

Furthermore, despite the veteran's assertions, after 
performing a physical examination of the veteran, the 
September 2005 VA examiner concluded that it was not possible 
to given an opinion whether or not the veteran's current knee 
condition was related to the one-time treatment of his left 
knee while in service without conjecture or speculation.  The 
examiner commented, based on her personnel experience in the 
service, that service members are known not to report to sick 
call unless in excruciating pain.  She added that this could, 
essentially, explain the lack of additional documentation of 
treatment for the veteran's left knee; however, the examiner 
stated this finding was mere speculation and conjecture 
because there are no STRs for follow-up care.  The September 
2005 VA examiner noted that the veteran's x-rays were normal 
and ordered an MRI of the left knee to determine if there was 
any ligament damage; however, the results were negative.  The 
final diagnoses included degenerative changes of the left 
knee manifested by a suprapatellar spur and fluid within the 
knee joint as determined by the MRI results and chronic left 
knee strain.  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Maxson.   In the present 
case, the evidence of record establishes that more than 10 
years elapsed before the veteran filed his claim for service 
connection and only then after he was injured during the 
course of his employment in June 2001.  This intervening 
injury does not support the veteran's claim that his current 
left knee disorder originated in service.   See Shaw, supra.

Significantly, moreover, the September 2005 VA examiner, 
having the benefit of the veteran's claims file for review, 
opined that it was not possible to provide an opinion whether 
or not the veteran's current knee condition was related to 
the one-time treatment of his left knee while in service 
without resorting to conjecture or speculation.  And even 
though the September 2005 VA examiner provided possibilities 
and speculative statements; such statements do not give rise 
to a competent medical opinion showing a relation between the 
veteran's current left knee disorder and service.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Thus, the Board finds that there is no competent medical 
opinion establishing a nexus between any currently diagnosed 
left knee disorder and the veteran's military service.  
Furthermore, neither the veteran nor his representative has 
identified or alluded to the existence of any such opinion.

The Board also emphasizes that the veteran's personal belief 
or opinion that his current left knee disorder is related to 
service is not competent evidence required to establish 
service connection.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993) (the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation).  As discussed above, any such history provided by 
the veteran is substantially rebutted by the absence of 
treatment for a chronic left knee disorder in service or for 
many years thereafter and lack of a competent medical 
etiology opinion supporting his contentions.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

In conclusion, the Board finds that the evidence 
preponderates against the claim of service connection for a 
left knee disorder.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
November 2002, November 2003, and in March 2005.  In these 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim, to specifically include the information and evidence 
necessary to substantiate his claim for service connection.  
The letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim.  In addition, the letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In addition, the March 2005 letter asked the 
veteran to send to VA any information in his possession 
pertaining to his claim.  In view of this, the Board finds 
that the Department's duty to notify has been fully 
satisfied.
 
The Board notes that the veteran was not requested to submit 
all evidence in his possession pertinent to his claim until 
after the May 2003 decision and that the veteran has not 
received notice of the disability and effective date elements 
pursuant to Dingess, supra, thus the Board finds that a 
timing and a content error has occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice was provided to the veteran in the March 
2005 letter to submit all pertinent evidence in his 
possession.  Thereafter, the veteran and his representative 
were afforded ample opportunity to respond and the claim was 
fully developed prior to readjudication (as reflected in the 
December 2005 supplemental statements of the case) and 
certification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Hence, the 
Board concludes that any defect in the timing of the notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In regards to notice of the disability and effective date 
elements pursuant to Dingess, supra, as explained below, the 
Board has determined that service connection for a left knee 
disorder is not warranted. Consequently, the veteran has not 
been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
an appropriate examination in connection with his claim in 
September 2005; the report of which is of record.  Moreover, 
neither the veteran nor his representative has identified any 
existing pertinent records that need to be obtained.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


